Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00332-CV

 Otis SPEARS, Oscar Minor and Bruce O’Neal, as trustees of the Emmanuel African Methodist
                                  Episcopal Church,
                                      Appellants

                                                   v.

  EMMANUEL AFRICAN METHODIST EPISCOPAL CHURCH, Carl E. Garmon Sr. &
                   Raymond Bryant and Crosspoint Inc.,
                              Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-CI-01189
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 6, 2021

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion states appellees agree to

the dismissal pursuant to a settlement agreement between the parties. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1. Costs of the appeal are taxed against

appellants. See id. R. 42.1(d).

                                                    PER CURIAM